Citation Nr: 1205146	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-26 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder for the period prior to March 24, 2008, and a rating in excess of 50 percent for such disability for the period thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a Travel Board hearing in August 2010, but he failed to appear for the hearing.  Several weeks later, the Veteran telephoned the RO to request that the hearing be rescheduled.  However, this request was denied by the Veterans Law Judge before whom he was scheduled to appear because good cause was not shown to reschedule the hearing.  The Veteran has been notified of this determination.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that the RO denied entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) in a March 2010 rating decision, and the Veteran did not separately appeal from such determination.  However, as the Veteran claims that he is unemployed due to his service-connected anxiety disorder, this question is "part and parcel" of his increased rating claim for such condition.  In other words, the request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating for the anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, this question is included as part of the appeal concerning anxiety disorder and must be addressed with such issue upon remand.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which contains notices and rating decisions that are already in the claims file.  Any further consideration of this case should take into account the existence of the virtual file.

The issues of entitlement to an increased rating for anxiety disorder (to include a TDIU) and service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2009, after the receipt of a substantive appeal but prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran (and his authorized representative) requesting to withdraw the appeal as to the issue of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met as to the issue of service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran and his representative submitted a written statement to VA in February 2009 requesting to withdraw the appeal with respect to the issue of service connection for PTSD, in accordance with 38 C.F.R. § 20.204(a) and (b).  This request was received by VA after the September 2008 substantive appeal (VA Form 9), but prior to the promulgation of a decision on the appeal by the Board.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction, and the appeal is dismissed without prejudice as to the issue of service connection for PTSD.  See 38 C.F.R. § 20.202.


ORDER

The appeal as to the issue of service connection for PTSD is dismissed.


REMAND

Further development is necessary for a fair adjudication of the remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the last supplemental statement of the case (SSOC) as to the issues on appeal was issued in February 2009.  Since that time, pertinent evidence has been received concerning the Veteran's increased rating claim for anxiety disorder.  In particular, there are VA treatment records dated through October 2009 (including references to the Veteran's mental health), as well as a February 2010 VA mental health examination.  Although the VA examination was conducted primarily for the purposes of the TDIU claim, it is also relevant to the increased rating claim.  This evidence was received at the RO before the case was transferred to the Board.  Further, it does not appear that such evidence was considered by the RO in connection with the increased rating claim.  Rather, the RO referenced the anxiety claim in the March 2010 rating decision that denied a TDIU, stating that a "new decision" on such claim could not be made at that time because it was on appeal.  Neither the Veteran nor his representative has waived the review of such additional evidence by the agency of original jurisdiction (AOJ).  As such, the case must be remanded for an SSOC as to the issue of an increased rating for anxiety disorder, with consideration of all evidence received since the last SSOC, in order to comply with due process.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2011).  

Additionally, the last VA mental health treatment records in the claims file are dated in October 2009.  The Veteran reported receiving individual psychotherapy and anti-depressants at the time of the February 2010 examination.  Therefore, any outstanding VA mental health treatment records should be obtained and associated with the claims file, and should be considered in connection with the SSOC.

Further development is also necessary with respect to the two service connection claims.  Although the Veteran has submitted a May 2008 private opinion linking his current hearing loss and tinnitus to service, this opinion is inadequate to establish service connection, as it contains no rationale and does not reflect consideration of prior medical treatment, including service records.  The Board finds that the June 2008 VA audiological examination report is also insufficient for a fair adjudication.

Concerning hearing loss, the Board notes that the VA examiner reviewed the service treatment records and other medical evidence of record.  However, the examiner stated that the Veteran's military entrance and separation examinations in July 1965 and December 1968, respectively, showed normal hearing at all levels from 500 to 6000 Hertz.  This is not consistent with the service treatment records.  

The Board notes that the results of such testing appear at first glance to show puretone thresholds at 20 decibels or below from 500 to 4000 Hertz bilaterally, and also at 6000 Hertz except for in the left ear during the entrance examination, which was 25 decibels.  The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing is not considered a disability for VA purposes unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service department audiometric readings prior to October 31, 1967, are presumed to be in American Standards Association (ASA) units and must be converted to International Standard Organization (ISO) units to be compared with later results.  The Veteran's service entrance examination was conducted in July 1965.  Further, although his separation examination was conducted in December 1968, the report specifies that that the "ASA51" audiometer was used.  As such, both the entrance and separation examinations must be converted from ASA to ISO units.  When applying the conversion formula, the Veteran's puretone thresholds at entrance and separation from service were as follows:

July 1965 entrance examination (converted to ISO units)

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
15
10
20
LEFT
20
15
20
25
15
35
 
December 1968 separation examination (converted to ISO units)

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
10
25
15
20
LEFT
15
10
20
30
15
20

The Board notes that the Veteran denied any subjective hearing loss or ear problems at both the entrance and separation examinations, and there was no diagnosis of hearing difficulties at either point.  The Board further notes that the Veteran did not meet VA's definition for a hearing loss disability during service.  However, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  As the measured puretone thresholds were over 20 decibels at some levels, the Veteran's hearing was not "normal" at all levels as stated by the VA examiner.  Therefore, a new VA opinion is necessary with consideration of all evidence of record.  The Veteran should also be notified of the evidence and information necessary to establish service connection based on aggravation of a preexisting condition.

With respect to tinnitus, the June 2008 VA audiological examiner did not offer an etiological opinion, stating that tinnitus is not present, as the Veteran denied a history of tinnitus at that time.  However, the Veteran reported intermittent tinnitus to a private provider for the purposes of an audiological examination and etiological opinion in May 2008.  Similarly, he stated in his September 2008 substantive appeal (VA Form 9) that he did not deny tinnitus during the VA examination but, rather, reported intermittent noise frequency that was more constant than not.  The Veteran is competent to diagnosis tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, when resolving reasonable doubt in the Veteran's favor, he currently has tinnitus.  However, there is no indication in the evidence of record of when the Veteran first noticed his tinnitus, to include whether it was during or after service.  

For the foregoing reasons, the Board finds that the Veteran should be scheduled for a new VA examination concerning his hearing loss and tinnitus.  The examiner should offer an opinion as to the etiology of the hearing loss, to include whether a preexisting condition was aggravated by service.  With respect to tinnitus, the examiner should determine the approximate onset date, to the extent possible, and offer an opinion as to the etiology of such condition.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  In this regard, the Board notes that the Veteran is competent to report observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  However, this may be weighed against the other lay and medical evidence of record.  Id. 

Additionally, the Board notes that the Veteran has not reported any post-service testing or treatment for hearing loss or tinnitus prior to May 2008.  Upon remand, he should be allowed another opportunity to identify any pertinent outstanding medical records, specifically to include within the years shortly after service, and reasonable attempts should be made to obtain such records.  The Veteran should also be notified of the evidence and information necessary to establish service connection based on aggravation of a preexisting condition.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection based on aggravation of a preexisting condition.

2.  Allow the Veteran another opportunity to identify any treatment for hearing loss or tinnitus, specifically to include within the years shortly after service.  He should provide an authorization form (VA Form 21-4142) for any non-VA records.  After receiving any necessary authorizations, make reasonable attempts to obtain the identified records.  Also, obtain and associate with the claims file any VA treatment records (specifically to include mental health records) dated since October 2009.  Reasonable attempts should also be made to obtain any outstanding non-VA mental health records for which authorization is received.  All requests and all responses should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be provided with the converted puretone thresholds from the Veteran's military entrance and separation examinations, as set forth herein.  The examiner should respond to the following: 

(a)  Question the Veteran as to the nature of his current tinnitus, and when he first noticed symptoms of tinnitus or hearing loss.  Also obtain the Veteran's noise exposure history, to include before, during, and after service.  

(b)  With respect to hearing loss, please respond to the following:

(1)  Did the Veteran's hearing loss clearly and unmistakeably preexist his military service?  If so, was the hearing loss clearly and unmistakeably aggravated as a result of the reported noise exposure during military service?  Or, was any increase in severity due to the natural progression of the disorder?  

(2)  If the Veteran's hearing loss did not clearly and unmistakeably preexist service, was such condition at least as likely as not (probably of 50 percent or more) incurred as a result of military noise exposure?  Also, was there at least as likely as not hearing loss manifested to a compensable degree within one year following the Veteran's separation from service, or by December 1969?

(3)  In offering the above opinions, please consider all evidence of record, to include the converted puretone thresholds from service evaluations.  Also, please comment on the significance, if any, of the puretone thresholds above 20 decibels during the entrance and separation evaluations.

(c)  With respect to tinnitus, is it at least as likely as not (probably of 50 percent or more) that the Veteran's current tinnitus was incurred or aggravated by his military noise exposure?  

(d)  For all of the above, a complete rationale should be provided for any opinion offered.  All lay and medical evidence of record should be considered, including but not limited to the May 2008 private opinion.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  After completing any other necessary development as indicated by any response received upon remand, issue a supplemental statement of the case (SSOC) to the Veteran and his representative concerning the increased rating claim for anxiety disorder (to include an inferred TDIU as part and parcel of this claim), with consideration of all evidence associated with the claims file since the last SSOC was issued in March 2009.  Additionally, if the service connection claim for tinnitus remains denied, issue an SSOC as to this issue.  The SSOC should address all relevant law and evidence since the last SSOC.  An appropriate time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


